DETAILED ACTION
This FINAL action is in response to Application No. 16/762,347 originally filed 05/07/2020. The amendment presented on 04/11/2022 which provides amendments to claims 1, 3, 10, 13, and 19 and cancels claims 2, 4-5, 11-12, 14-18, and 20 is hereby acknowledged. Currently Claims 1, 3, 6-10, 13, and 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The office thanks the applicant for the corrected drawings received on 04/11/2022.  These drawings are now in compliance. This objection is now withdrawn.
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. Applicant asserts the prior art of Moh does not teach the features of claim 2 similarly incorporated into the independent claims 1 and 19 however The Office respectfully disagrees. Moh expressly states “a shift register, a level shifter and a buffer to apply gate signals”. Those of skill in the art would fully understand this to mean the elements disclosed in Moh are in fact providing signals that assert gate driving array signals which are on and off. Further more Moh expressly states “that the gate lines GL1, GL2, . . . GLn are activated in sequence” which again expressly suggests features of previous claim 2 regarding the signals. Therefore upon review it is respectfully submitted the prior art still teaches the claimed invention and will be currently maintained.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moh U.S. Patent Application Publication No. 2007/0035501 A1 hereinafter Moh.

Consider Claim 1:
	Moh discloses a display panel, comprising: (Moh, See Abstract.)
	a gate array substrate; (Moh, [0042], “The display panel 100 includes an array substrate 110, an opposite substrate 120 and a liquid crystal layer (not shown).  The array substrate 110 includes a plurality of thin film transistors TFT that are arranged in a matrix shape.  The opposite substrate 120 faces the array substrate 110.  The liquid crystal layer (not shown) is interposed between the array substrate 110 and the opposite substrate 120.”)
	a first flexible circuit board connected to the gate array substrate; (Moh, [0055] The data driving part 240 may include a data tape carrier package (TCP) 241.  The data TCP 241 includes a data flexible circuit film 241a and a data driving chip 241b.”)
	a printed-circuit board connected to the first flexible circuit board, and is provided with a central control board, (Moh, [0073], “The display device may further include a data printed circuit board 260.  The data printed circuit board 260 is electrically connected to the array substrate 110 through a data TCP 241.”)
	wherein the central control board outputs a gate array driving signal; (Moh, [0073], “The data printed circuit board 260 generates a data driving signal for driving the data driving part 240 and a gate driving signal for driving the gate driving part 250.”)
	a second flexible circuit board disposed on a side edge of the gate array substrate; and (Moh, [0066], “The gate driving chip 251b is mounted on the gate flexible circuit film 251a to control a timing of the gate signals G1, G2, .  . . Gn, so that the gate signals G1, G2, .  . . Gn are applied to the gate lines GL1, GL2, .  . . GLn, respectively.”)
	wherein the second flexible circuit board further comprises a shift register and an output buffer, the shift register receives the gate array driving signal and generates a temporary gate array driving signal, the level shifter is configured to raise the temporary gate array driving signal and transmit the temporary gate array driving signal to the output buffer, and the output buffer outputs a temporary gate array control signal to control a plurality of thin film transistors of the gate array substrate to turn on or off. (Moh, [0070], “The gate driving chip 251b (shown in FIG. 2) may include a shift register, a level shifter and a buffer to apply gate signals G1, G2, .  . . Gn to gate lines GL1, GL2, .  . . GLn, respectively, so that the gate lines GL1, GL2, .  . . GLn are activated in sequence.  The gate driving chip 251b has a simpler structure than the data driving chip 241b (shown in FIG. 2).”)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moh U.S. Patent Application Publication No. 2007/0035501 A1 as applied to claims above, and further in view of Hao et al. U.S. Patent Application Publication No. 2016/0027371 A1 hereinafter Hao.

Consider Claim 3:
	Moh discloses the display panel as claimed in claim 2, and while teaching the shift register, the level shifter, and the output buffer are mounted on the second flexible circuit board does not expressly suggest this being a thin film encapsulation integrated circuit. 
	Hao teaches that is was a technique known in the art to provide a TFE this wherein the shift register, the level shifter, and the output buffer are mounted to a thin film encapsulation integrated circuit disposed on the second flexible circuit board. (Hao, [0003], “The shift register is used generally in the gate driver of the liquid crystal display panel.  Each of gate lines is correspondingly connected to a stage of circuit unit of the shift register.  A gate input signal is output through the gate driving circuit to progressively scan respective pixels.  The gate driving circuit can be disposed in the display panel by means of an encapsulation mode of chip on array (COA) technique on a flexible substrate or chip on glass (COG) technique on a glass substrate, or can be formed in the display panel through composing an integrated circuit unit by TFTs.  For the liquid crystal display panel, the design that the gate driver is integrated on the gate on array (GOA) can reduce the product cost and also subtracts a process therefrom, so as to raise the productivity.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide an encapsulation layer as this was a known technique in the art that would allow the substrate to remain flexible and as taught in view of Hao can reduce the product cost and also subtracts a process therefrom, so as to raise the productivity. (Hao, [0003])

Claim Rejections - 35 USC § 103
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moh U.S. Patent Application Publication No. 2007/0035501 A1 as applied to claim 1 above, and further in view of Ji et al. U.S. Patent Application Publication No. 2021/0020086 A1 hereinafter Ji.

Consider Claim 6:
	Moh discloses the display panel as claimed in claim 1, however does not specify further details of wherein the gate array driving signal is configured to comprise a low frequency signal, the second flexible circuit board is configured to further comprise a low frequency signal separation element, and the low frequency signal separation element is configured to convert the low frequency signal into a first low frequency signal and a second low frequency signal.
	Ji however teaches that it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide gate array driving signal configured to comprise a low frequency signal, the second flexible circuit board is configured to further comprise a low frequency signal separation element, and (Ji, [0069], “The frame start timing control signal T_STV, the timing clock signal T_CKV, and the low frequency timing clock signal T_LC are converted through the level shifter 123 to be a frame start control signal STV a clock signal CK, and a low frequency clock signal LC.  The level shifter 123 outputs the frame start control signal STV, the clock signal CK, and the low frequency clock signal LC respectively through a corresponding port.  The output frame start control signal STV, clock signal CK, and low frequency clock signal LC are transmitted through the first signal cable group 137 to the first screen gate driver circuit 112, and are transmitted through the second signal cable group 138 to the second screen gate driver circuit 113.”)
	the low frequency signal separation element is configured to convert the low frequency signal into a first low frequency signal and a second low frequency signal. (Ji, [0070], “The clock signal specifically includes a CK1, and a CK2 to a CKx, where x&gt;1.  The low frequency clock signal specifically includes a LC1 and a LC2.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide to convert a low frequency signal into separate low frequency signals as this was expressly taught in the prior art Ji and those of skill in the art would have readily recognized their use for controlling gate drivers.
Consider Claim 13:
	Moh discloses the display panel as claimed in claim 1, however does not specify wherein a number of the clock control signals is twelve.
	Ji however teaches that it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a plurality of clock signals and thus teaches wherein a number of the clock control signals is twelve. (Ji, [0048], [0068], [0070], “The clock signal specifically includes a CK1, and a CK2 to a CKx, where x&gt;1.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a plurality of clock signals as this was expressly taught in the prior art Ji and those of skill in the art would have readily recognized their use for controlling gate drivers.

Claim Rejections - 35 USC § 103
Claims 7-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moh U.S. Patent Application Publication No. 2007/0035501 A1 as applied to claim 1 above, and further in view of Mun et al. U.S. Patent Application Publication No. 2014/0168282 A1 hereinafter Mun.

Consider Claim 7:
	Moh discloses the display panel as claimed in claim 1, and while teaching providing a starting output enable signal to the gate driving part and the second flexible circuit board (Moh, [0049], The third control signal CNTL3 includes a start signal STV, a clock signal CK and an output enable signal OE for controlling the gate driving part 250.) however does not additionally detail comprises a scanning direction control element which is configured to control a scanning direction of a gate driving circuit, and control the scanning direction of the gate driving circuit by receiving a scanning direction control signal.
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide a scanning direction control element which is configured to control a scanning direction of a gate driving circuit, and control the scanning direction of the gate driving circuit by receiving a scanning direction control signal. (Mun, [0037], [0035], “As shown in FIGS. 5A and 6A, when the first gate start pulse GSPF is supplied to the first gate driver IC LGIC1 of the first group disposed on the upper left side of the display panel and the second gate start pulse GSPR is supplied to the first gate driver IC RGIC1 of the second group disposed on the upper right side of the display panel, the gate driver ICs LGIC1 to LGIC6 of the first group and the gate driver ICs RGIC1 to RGIC6 of the second group operate in the first shift mode and shift the gate pulse along the first scan direction.  Each of the gate driver ICs LGIC1 to LGIC6 of the first group outputs a carry signal LCAR transmitted to a start pulse input terminal of a next IC.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide scanning direction control as this was a known technique in view of Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])

Consider Claim 8:
	Moh in view of Mun discloses the display panel as claimed in claim 7, wherein the scanning direction control element further comprises a receiving unit that receives the scanning direction control signal. (Mun, [0037], [0035], “As shown in FIGS. 5A and 6A, when the first gate start pulse GSPF is supplied to the first gate driver IC LGIC1 of the first group disposed on the upper left side of the display panel and the second gate start pulse GSPR is supplied to the first gate driver IC RGIC1 of the second group disposed on the upper right side of the display panel, the gate driver ICs LGIC1 to LGIC6 of the first group and the gate driver ICs RGIC1 to RGIC6 of the second group operate in the first shift mode and shift the gate pulse along the first scan direction.  Each of the gate driver ICs LGIC1 to LGIC6 of the first group outputs a carry signal LCAR transmitted to a start pulse input terminal of a next IC.”)
Consider Claim 9:
	Moh discloses the display panel as claimed in claim 1, and while teaching providing a starting signals to the gate driving part and the second flexible circuit board wherein the gate array driving signal comprises a start signal, the second flexible circuit board (Moh, [0049], The third control signal CNTL3 includes a start signal STV, a clock signal CK and an output enable signal OE for controlling the gate driving part 250.) however does not additionally detail comprises a start signal separation element, and the start signal separation element is configured to convert the start signal into a first start signal and a second start signal.
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide a start signal separation element, and the start signal separation element is configured to convert the start signal into a first start signal and a second start signal. (Mun, [0032], “The gate timing control signal GTC includes gate start pulses GSPF and GSPR for controlling start timing of the gate pulse, a gate shift clock GSC for controlling shift timing of the gate pulse, a gate output enable signal GOE for controlling output timing of the gate pulse, a shift direction control signal DIR, and the like.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide multiple scanning direction control as this was a known technique in view of Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])
Consider Claim 10:
	Moh discloses the display panel as claimed in claim 1, wherein the gate array driving signal comprises a left start signal and a right start signal, the second flexible circuit board is configured to further comprise (Moh, [0049], The third control signal CNTL3 includes a start signal STV, a clock signal CK and an output enable signal OE for controlling the gate driving part 250.) however does not additionally detail a start signal conversion element, and the start signal conversion element is configured to convert the left start signal and the right start signal into a first start signal and a second start signal.
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide a start signal conversion element, and the start signal conversion element is configured to convert the left start signal and the right start signal into a first start signal and a second start signal. (Mun, [0032], “The gate timing control signal GTC includes gate start pulses GSPF and GSPR for controlling start timing of the gate pulse, a gate shift clock GSC for controlling shift timing of the gate pulse, a gate output enable signal GOE for controlling output timing of the gate pulse, a shift direction control signal DIR, and the like.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide multiple scanning direction control as this was a known technique in view of Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])

Consider Claim 19:
	Moh discloses a display panel, comprising: (Moh, See Abstract.)
	a gate array substrate; (Moh, [0042], “The display panel 100 includes an array substrate 110, an opposite substrate 120 and a liquid crystal layer (not shown).  The array substrate 110 includes a plurality of thin film transistors TFT that are arranged in a matrix shape.  The opposite substrate 120 faces the array substrate 110.  The liquid crystal layer (not shown) is interposed between the array substrate 110 and the opposite substrate 120.”)
	a first flexible circuit board connected to the gate array substrate; (Moh, [0055] The data driving part 240 may include a data tape carrier package (TCP) 241.  The data TCP 241 includes a data flexible circuit film 241a and a data driving chip 241b.”)
	a printed-circuit board connected to the first flexible circuit board, and is provided with a central control board, (Moh, [0073], “The display device may further include a data printed circuit board 260.  The data printed circuit board 260 is electrically connected to the array substrate 110 through a data TCP 241.”)
	wherein the central control board outputs a gate array driving signal; (Moh, [0073], “The data printed circuit board 260 generates a data driving signal for driving the data driving part 240 and a gate driving signal for driving the gate driving part 250.”)
	a second flexible circuit board disposed on a side edge of the gate array substrate; and (Moh, [0066], “The gate driving chip 251b is mounted on the gate flexible circuit film 251a to control a timing of the gate signals G1, G2, .  . . Gn, so that the gate signals G1, G2, .  . . Gn are applied to the gate lines GL1, GL2, .  . . GLn, respectively.”)
	wherein the second flexible circuit board further comprises a shift register and an output buffer, the shift register receives the gate array driving signal and generates a temporary gate array driving signal, the level shifter is configured to raise the temporary gate array driving signal and transmit the temporary gate array driving signal to the output buffer, and the output buffer outputs a temporary gate array control signal to control a plurality of thin film transistors of the gate array substrate to turn on or off. (Moh, [0070], “The gate driving chip 251b (shown in FIG. 2) may include a shift register, a level shifter and a buffer to apply gate signals G1, G2, .  . . Gn to gate lines GL1, GL2, .  . . GLn, respectively, so that the gate lines GL1, GL2, .  . . GLn are activated in sequence.  The gate driving chip 251b has a simpler structure than the data driving chip 241b (shown in FIG. 2).”)
	Moh while teaching the second flexible circuit board further however does not additionally detail comprises a scanning direction control element which is configured to control a scanning direction of a gate driving circuit, and control the scanning direction of the gate driving circuit by receiving a scanning direction control signal, the scanning direction control element further comprises a receiving unit that receives the scanning direction control signal, the gate array driving signal comprises a start signal, the second flexible circuit board comprises a start signal separation element, and the start signal separation element is configured to convert the start signal into a first start signal and a second start signal. 
	Mun however teaches that it was a known technique to those having ordinary skill in the art before the effective filing date of the invention to provide a scanning direction control element which is configured to control a scanning direction of a gate driving circuit, and control the scanning direction of the gate driving circuit by receiving a scanning direction control signal, the scanning direction control element further comprises a receiving unit that receives the scanning direction control signal, the gate array driving signal comprises a start signal,  (Mun, [0037], [0035], “As shown in FIGS. 5A and 6A, when the first gate start pulse GSPF is supplied to the first gate driver IC LGIC1 of the first group disposed on the upper left side of the display panel and the second gate start pulse GSPR is supplied to the first gate driver IC RGIC1 of the second group disposed on the upper right side of the display panel, the gate driver ICs LGIC1 to LGIC6 of the first group and the gate driver ICs RGIC1 to RGIC6 of the second group operate in the first shift mode and shift the gate pulse along the first scan direction.  Each of the gate driver ICs LGIC1 to LGIC6 of the first group outputs a carry signal LCAR transmitted to a start pulse input terminal of a next IC.”)
	the second flexible circuit board comprises a start signal separation element, and the start signal separation element is configured to convert the start signal into a first start signal and a second start signal. (Mun, [0032], “The gate timing control signal GTC includes gate start pulses GSPF and GSPR for controlling start timing of the gate pulse, a gate shift clock GSC for controlling shift timing of the gate pulse, a gate output enable signal GOE for controlling output timing of the gate pulse, a shift direction control signal DIR, and the like.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide scanning direction control as this was a known technique in view of Mun and would have been utilized for the purpose of controlling gate driving circuits thereof capable of preventing only a portion of a screen of a display panel from being driven by an abnormal operation of the gate driving circuits when the gate driving circuits are disposed on both sides of the display panel. (Mun, [0008])
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626